Title: To Alexander Hamilton from Samuel Hodgdon, 4 July 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 4th. July, 1799.
          
          As the Returns of the Troops in the Garrisons to the Westward and Northward are with you I have thought it best to request through you a Return of Cloathing proper to be sent to each, that I may submit it to the Secretary of War, and obtain his order for its delivery, and transportation at this best season of the year. The Cloathing ordered will be packed in the best manner, and the Packages will be marked for each Post, to prevent any mistake should they happen to arrive without their Invoice. Perhaps it will be best to send every thing intended for those Posts to Colo. Stevens, the Agent with you for the War Department, with directions to send them by the safest and speediest routes to their respective destinations. Be pleased to give me your opinion on the subject.
          With sentiments of respect and esteem, I am, Sir, your most obedient servant—
          
            Samuel Hodgdon
          
          Major General, Alexander Hamilton—
        